Case 4:19-cv-10749-MFL-EAS ECF No. 26, PageID.760 Filed 12/14/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

HAGAR DAVIS,

      Plaintiff,                                   Case No. 19-cv-10749
                                                   Hon. Matthew F. Leitman
v.

LIBERTY MUTUAL GENERAL INS. CO.,

     Defendants.
__________________________________________________________________/

             ORDER DENYING DEFENDANT’S MOTION
          FOR PARTIAL SUMMARY JUDGMENT (ECF NO. 20.)

      On June 22, 2020, Defendant Liberty Mutual General Ins. Co. (Liberty

Mutual), filed a Motion for Partial Summary Judgment.         (ECF No. 20.) On

December 14, 2020, this Court held a hearing on this motion. For the reasons stated

on the record, Defendant’s motion is DENIED.

      IT IS SO ORDERED.


                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: December 14, 2020
Case 4:19-cv-10749-MFL-EAS ECF No. 26, PageID.761 Filed 12/14/20 Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 14, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764
